department of the treasury internal_revenue_service washington d c contact person id number telephone number the director tax exempt bonds has asked me to respond to your letter with regard to the sec_86 of the code as enacted by congress generally requires that taxpayers who receive date date number release date significant index number dear treatment of tax exempt bond interest for purposes of determining the taxability of social_security_benefits under sec_86 of the internal_revenue_code substantial income from sources other than social_security include a portion of their social_security_benefits in their gross_income in subsection b includes social_security_benefits in an amount equal to the lesser_of one-half of the excess described in subsection b of the social_security_benefits received exceeds the base_amount which for taxpayers filing jointly is dollar_figure by the amount of interest received or accrued by the taxpayer during the taxable_year which is exempt from tax what portion if any of a taxpayer’s social_security_benefits are included in gross_income tax exempt_income including the interest on tax exempt bonds is included the taxation of tax exempt bond interest in 831_f2d_276 in that case the court concluded that the inclusion of tax-exempt_interest in modified_adjusted_gross_income under sec_86 results in a tax on social_security_benefits and not on the interest the court notes that on its face sec_86 imposes a tax on social_security_benefits not on tax- exempt_interest it provides that in certain circumstances gross_income includes a portion of social sec_86 provides in general that gross_income for the taxable_year of any taxpayer described sec_86 defines modified_adjusted_gross_income as adjusted_gross_income increased as you are aware in calculating modified_adjusted_gross_income which is then used to determine sec_86 describes as a taxpayer one whose modified_adjusted_gross_income plus one-half the court_of_appeals_for_the_federal_circuit considered the question of whether sec_86 results in one-half of the social_security_benefits received during the taxable_year or while as the appellants in boli pointed out the effect of including tax-exempt_interest in the legislative_history of sec_86 confirmed the appeals court’s conclusion that sec_86 does security benefits the effect of treating social_security_benefits as part of gross_income is to subject those benefits to the federal_income_tax relying in part on 646_fsupp_1127 d n j the court further notes that the formula created in sec_86 is to include all amounts of income from whatever source so as to determine how much of the social_security income should be taxed the tax is a tax on social_security_benefits even though in determining the amount of those benefits to be taxed all of the taxpayer’s other income including tax-exempt_income is considered determining a taxpayer’s modified_adjusted_gross_income is in some situations to increase the liability for tax the increased tax results from the inclusion of social_security_benefits in gross_income that is taxed and not from a tax on the interest itself not constitute a tax on municipal_bond interest the house conference_report notes that sec_86 was designed to tax a portion of social_security income when the recipient also had substantial income from other sources see h_r conf_rep no 98th cong 1st sess reprinted in u s cong adm news senate report no 98th cong ist sess reprinted in u s code cong adm new sec_143 notes that the tax is intended to strengthen financially the social_security system by taxing a portion of social_security_benefits thus providing equal treatment of all forms of retirement benefits and by using those additional revenues to augment the social_security fund the senate report stated that adjusted_gross_income please let us know if we can be of any further assistance outreach planning and review this provision does not affect the exclusion for interest on tax exempt obligations rather it merely includes the interest in the base for the pur- pose of determining the amount of an individual’s social_security_benefits that will be taxed clifford gannett manager tax exempt bonds i hope this clarifies the purpose and operation of sec_86 and the computation of the modified sincerely yours
